Citation Nr: 0213772	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to special monthly compensation (SMC) due to 
loss of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The objective medical evidence of record does not 
demonstrate that the veteran had a blood transfusion or 
contracted hepatitis C while on active duty, and there is no 
competent evidence of a nexus between his current hepatitis C 
and any incident of service, to include surgical treatment or 
a blood transfusion.  

3.  The veteran does not have a loss or loss of use of a 
creative organ as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  Hepatitis C was not contracted or incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an award of SMC for the loss of use of a 
creative organ have not been met.  38 U.S.C.A. § 1114(k) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.350(a) (2001).  66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has associated all of the 
veteran's available post-service VA medical records with the 
claims file.  In addition, the RO advised the veteran of the 
evidence necessary to substantiate his claim by the May 2001 
Statement of the Case (SOC) and the March 2002 Supplemental 
Statement of the Case (SSOC).  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria which 
govern the criteria for service connection or SMC.  The SOC 
and SSOC indicated that VA would request any pertinent 
medical records identified by the veteran.  Correspondence to 
the veteran dated in September 2000 informed him of the type 
of evidence needed to establish service connection and 
requested that he complete and submit authorizations to allow 
VA to obtain medical records.  As such, the veteran was 
generally kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's claims 
for service connection and SMC, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran regarding these issues are required based on the 
facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claims, and the Board 
will do the same.  As such, there has been no prejudice to 
the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran has submitted correspondence, testified during an 
October 2001 hearing at the RO, testified during a July 2002 
hearing before the undersigned Board member sitting at the 
RO, and provided history during VA examinations and 
outpatient treatment appointments.  For the sake of clarity, 
the Board will synthesize the veteran's various contentions.  
The veteran contends that he now has hepatitis C, which he 
contracted during a blood transfusion during a 1956 
varicocelectomy while on active duty.  The veteran claims 
that the doctors did not note in the corresponding surgical 
report that they had cut an artery or that the veteran had 
required a transfusion of one or two pints of blood.  The 
veteran said that he had no other service medical records 
other than those that were in his VA claims file.  Regarding 
a notation by a Dr. F. in a February 2001 VA examination 
report, to the effect that the veteran's current sexual 
partner had hepatitis C, the veteran stated that he did not 
know a Dr. F.  The veteran said that he had a letter from a 
different VA medical doctor indicating that he or she had 
never written that comment.  The veteran said that he had 
only mentioned that a friend had hepatitis C.  The veteran 
has denied intravenous drug use, sharing needles, and 
additional surgeries or blood transfusions.  He does have one 
tattoo.  The veteran said that he was married shortly after 
service, divorced about 14 years later, and has had 3 sexual 
partners since that time.  He denied unprotected sex with 
these partners and said that to the best of his knowledge 
none of these 3 partners had been diagnosed with hepatitis. 

He contends that he is entitled to SMC because he has the 
loss of use of his left testicle.  He has asserted that this 
is secondary to his hepatitis C and secondary to his service-
connected varicocelectomy.  In this regard, the Board 
observes that the veteran is service-connected for a left 
varicocelectomy, evaluated as noncompensable.  The veteran 
has said that his left testicle is painful and very red 
during intercourse.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records indicate that he 
underwent a routine left varicocelectomy on December 1956, 
under spinal anesthesia.  He was discharged from the hospital 
on January 4, 1957.  There was no indication on the 
corresponding report of a severed  a artery or blood 
transfusion.  The remainder of the veteran's service medical 
records, including the report of his separation medical 
examination, are negative for any indication of a blood 
transfusion at the time of the surgery or any other time 
during the veteran's service.  They are similarly negative 
for complaints, findings, symptoms, or diagnoses pertaining 
to hepatitis C.    

VA post-service medical records, showing treatment for a 
number of conditions, have been associated with the claims 
file.  A variety of post-service VA examination reports and 
treatment reports, dated in the 1980's, are negative for any 
complaints, findings, symptoms, or diagnoses of hepatitis C.  

In June 2000, the veteran complained that his left testicle 
was painful and tender in an old trauma site and bothered him 
during sex.  There was no dysuria.  He said that the left 
testicle pulled up.  On physical examination, the left 
testicle was much higher than the right but there was no 
abnormality.  There was questionable fullness and a possible 
hernia.  There was slight tenderness on the left testicle but 
not clearly related to epididymis.  The pertinent assessment 
was questionable epididymitis vs. fibrosis related venous 
congestion - no evidence of acute torsion.  

VA hospital records in August 2000 indicate that hepatitis C 
was suspected, due to elevated liver function tests.  The 
veteran also complained of discomfort around the groin area 
affecting sexual activity, a 15-year history of suprapubic 
pain and testicular pain with intercourse.  On physical 
examination, both testicles were descended, there was no 
evidence of a hernia and it was noted that the veteran's 
complaints of suprapubic swelling was most likely related to 
impaired lymphatic/venous return from his history of 
traumatic injury to his left femoral vessels in 1957 (sic).  
The veteran stated that his current sexual partner had 
hepatitis C.  A September 2000 outpatient treatment report 
provides an actual diagnosis of hepatitis C.    

The report of a February 2001 VA general medical examination 
indicates that it was conducted in connection with the 
veteran's claims file.  The examiner stated that a note in 
the veteran's claims file indicated that the veteran 
currently had a sexual partner with hepatitis C.  The veteran 
reported that his hepatitis C was detected in the year 2000, 
and he presented a copy of October 2000 laboratory results 
documenting elevated liver function tests and bilirubin.  
When asked about his girlfriend, the veteran responded that 
the girl he knew had hepatitis C in the past, but did not 
have it currently.  The veteran stated that during his 
surgery while on active duty, he heard the surgeon exclaim 
that he had cut the veteran's femoral artery.  The veteran 
said that he then received a transfusion.  The examiner 
observed that he or she had reviewed the relevant operation 
report from the veteran's service medical records, and it 
stated that the veteran's post-operative course was 
uneventful and did not mention a transfusion.  Results of 
current examination were provided.  The relevant diagnosis 
was hepatitis C, etiology not exactly known.  The examiner 
opined that if the transfusion referred to by the veteran was 
given, it could not be ruled out as a source.  However, if 
the transfusion was not documented, the examiner opined that 
there was no relationship of hepatitis C to the veteran's 
service.  The examiner mentioned that the veteran became very 
upset and agitated when the possible etiology of his 
hepatitis was discussed. 
The report of a February 2001 VA genitourinary (GU) 
examination provides that the veteran denied any complaints, 
including erectile dysfunction, voiding problems or any other 
therapeutic maneuvers from the GU perspective.  On physical 
examination, the veteran had what appeared to be an extended 
inguinal incision on the left side.  Both testicles were 
palpable and without any masses.  The veteran had no active 
GU issues but the diagnosis was consistent with some sort of 
left inguinal surgery the details of which were unclear.  

The report of a February 2001 VA examination of the liver, 
gall bladder and pancreas indicates that it was conducted by 
W.F., M.D.  The examiner set forth a review of the veteran's 
medical history.  He noted that the veteran believed he had 
contracted hepatitis C while on active duty, due to a blood 
transfusion during surgical treatment of a crushing injury of 
the lower abdomen.  The veteran said that he had not had any 
symptoms of hepatitis C until recently.  He admitted to 
having had unprotected sex in the past but not recently.  
Currently, his girlfriend was positive for hepatitis C but he 
denied any unprotected sexual activity with her.  Results of 
current physical examination were provided and the veteran 
was noted to be neurovascularly intact.  The impression was 
hepatitis C by history, currently under treatment.  The 
examiner stated that the most likely etiology of the 
veteran's hepatitis C was the veteran's blood transfusion or 
a more recent source.  The examiner noted that it was 
impossible to determine exactly where the veteran contracted 
the hepatitis but certainly it was not possible to rule out 
the possibility that he did get hepatitis from the blood 
transfusion he received during active duty.

In an October 2001 statement, S.D., MD., who is a VA staff 
physician, observed that an August 2000 discharge summary 
incorrectly said that the veteran's "current sexual partner 
had hepatitis C."  He said that, per the veteran, this was 
not a true statement.  





Legal Analysis

Entitlement to Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  In this regard, the Board notes that it is the 
Board's responsibility to determine the probative weight of 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

First, hepatitis C is not shown in the veteran's service 
medical records, and the post service medical evidence shows 
that hepatitis C was not diagnosed until decades after 
service.  In addition, the service medical records are 
negative for any evidence of a cutting of an artery or a 
blood transfusion during or in connection with the veteran's 
in-service varicocelectomy.  The Board finds that these 
contemporary medical records are more probative on this point 
than the veteran's own recollections, made decades after 
service.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as the 
diagnosis or etiology of diseases, to include hepatitis C.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the report of a February 2001 VA 
examination of the liver, gall bladder and pancreas includes 
the observation that it was not possible to rule out the 
possibility that the veteran's hepatitis was due to a blood 
transfusion he received while on active duty.  However, the 
Board finds that this opinion lacks probative value.  It is 
tentative at best, and moreover its history of a blood 
transfusion is not supported by the contemporary 1956 medical 
report, or indeed any of the veteran's service medical 
records. 

The February 2001 VA general medical examination also 
includes the observation that if the blood transfusion 
referred to by the veteran was given, it could not be ruled 
out as a source.  However, the examiner went on to opine that 
if the transfusion was not documented, then there was no 
relationship of hepatitis C to the veteran's service.  The 
Board finds that this report is more probative, since it 
addresses the hepatitis C etiology in the absence of an in-
service blood transfusion.

VA medical records dated in August 2000 include a notation 
that the veteran's complaints of suprapubic swelling was most 
likely related to impaired lymphatic/venous return from his 
history of traumatic injury to his left femoral vessels in 
1957.  However, such is history obtained many years after 
service.  The Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  There is no indication in the service medical 
records of an injury to the femoral artery.   Moreover, the 
statement does not link hepatitis to service, nor does it 
show that the veteran received a blood transfusion.  The fact 
remains that the service medical records show no blood 
transfusion.  The Board has also considered the October 2001 
statement from a VA staff physician, who observed that an 
August 2000 discharge summary incorrectly said that the 
veteran's "current sexual partner had hepatitis C."  The 
physician indicated that the veteran said that this was not a 
true statement.  While there is medical history obtained from 
the veteran to indicate that he was exposed to such a post-
service risk, even assuming that he was not, it still leaves 
the question of whether the hepatitis began during or is 
causally linked to an incident of service, to include a 
claimed blood transfusion.  The February 2001 VA examiners 
opinions that if (emphasis added) the veteran received the 
in-service blood transfusion it was not possible to rule out 
the possibility (emphasis added) that his hepatitis C was due 
to that in-service event are obviously speculative as to 
whether the veteran received the blood transfusion and 
whether the veteran's hepatitis was causally linked to that 
event.  

The United States Court of Appeals for Veterans Claims made 
it clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the disorder claimed or the relationship 
thereto.  As noted above, February 2001 VA general medical 
examiner opined that if the transfusion was not documented, 
as is the case here, then there is no relationship of 
hepatitis C to the veteran's service.  There is no 
documentation of an in-service blood transfusion.  Thus, the 
latter opinion is not speculative.  The credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators. . ." Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds that 
the latter February 2001 VA general medical examiner's 
opinion is far more probative than the speculative opinion 
from the February 2001 gastrointestinal examiner.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application and the 
claim must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 

Entitlement to SMC

The law provides that if a veteran, as the result of a 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs, special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1). 

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that: 
(a) the diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to SMC.  The Board notes that the veteran has not been 
examined by a medical board.  Nevertheless, the competent 
medical evidence currently of record, which includes reports 
of recent VA examinations, indicates that the veteran fails 
to meet the relevant criteria for SMC due to loss of a 
creative organ, as set forth in 38 C.F.R. § 3.350(a)(1)(i).  
This fact indicates that there is no reasonable possibility 
that an additional examination by a medical board would aid 
in substantiating the veteran's SMC claim.  38 U.S.C.A. 
§ 5103A.  
Regarding the current medical evidence as to the relevant SMC 
criteria, there is no demonstration in the record that the 
veteran's left testicle is reduced to one-third of the 
corresponding diameters of his right testicle, or that 
diameters of the veteran's left testicle are reduced to one-
half or less of his right testicle with alteration of 
consistency.  Examination in June 2000 found no abnormality 
of the left testicle.  In August 2000, it was concluded that 
the veteran's complaints of suprapubic swelling were most 
likely related to impaired lymphatic/venous return from his 
history of traumatic injury to his left femoral vessels in 
1957 (sic).  The veteran's left testicle is not identified as 
a cause of swelling.  The February 2001 VA general medical 
examination found that both of the veteran's testicles were 
palpable and without any masses and the veteran had no active 
GU issues.  In addition, the fact that the veteran has no 
left testicle condition or abnormality indicates that there 
is no reasonable possibility that he lacks the capacity to 
make spermatozoa, or that testing for the absence of 
spermatozoa would aid in substantiating his claim.  
38 U.S.C.A. § 5103A.  

The Board acknowledges the veteran's own testimony as to 
symptoms involving his left testicle, such as pain and 
redness.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  Thus, the veteran's own history of testicular 
pain is relevant to the issue of whether he has symptoms.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge.  Espiritu, 
supra.  As a result, his own observations do not constitute 
probative evidence as to the medical question of whether his 
left testicle findings are sufficient to satisfy the medical 
criteria for SMC based on loss of use of a creative organ.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

	


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to SMC due to loss of a creative organ is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

